           Case 6:20-cv-02028-PGB-EJK Document 1-1 Filed 11/02/20 Page 1 of 4 PageID 8
Filing # 109320582  E-Filed 06/24/2020 01:11:35 PM


                       IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                               IN AND FOR ORANGE COUNTY, FLORIDA

        NESARALLI ENTERPRISES, INC. d/b/a
        SOLOMON’S AUTO BODY,

               Plaintiff,                                             CASE NO:

        vs.

        ALLIED INSURANCE COMPANY
        OF AMERICA,

              Defendant.
        ______________________________/

                                                  COMPLAINT

               COMES NOW, Plaintiff, NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S

        AUTO BODY, by and through the undersigned counsel, and hereby sues Defendant, ALLIED

        INSURANCE COMPANY OF AMERICA, and alleges the following:

               1.      This is an action for breach of contract with damages exceeding Thirty Thousand

        Dollars ($30,000.00), exclusive of attorneys’ fees, interest and costs.

               2.      At all times material hereto, Defendant, ALLIED INSURANCE COMPANY OF

        AMERICA (hereinafter referred to as “ALLIED”), was and is an insurance company licensed and

        authorized to conduct and do business in the State of Florida, with agents conducting business

        transaction in Orange County, Florida.

               3.      Jurisdiction and venue are proper in Orange County, Florida.

               4.      All conditions precedent to the initiation and prosecution of this lawsuit have been

        performed, have occurred or have been waived.

               5.      On or about July 19, 2019, Plaintiff NESARALLI ENTERPRISES, INC. d/b/a

        SOLOMON’S AUTO BODY business property located at 14451 W. Colonial Drive, Winter
 Case 6:20-cv-02028-PGB-EJK Document 1-1 Filed 11/02/20 Page 2 of 4 PageID 9




Garden, Florida (hereinafter referred to as the “property”) sustained extensive damages as a result

of wind and rain.

        6.     At said times and place, Plaintiff NESARALLI ENTERPRISES, INC. d/b/a

SOLOMON’S AUTO BODY business property was insured under a policy of insurance issued by

Defendant,    ALLIED,      bearing   upon    information    and   belief,   policy   number    ACP

BPAL3018601702. Attached hereto as Exhibit “A” is a copy of the Insurance Policy.

        7.     The Insurance Policy provided for payment of benefits for damage caused to

Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY’s property,

other structures, personal property and for the loss of use of said property as a result of a covered

loss.

        8.     Plaintiff, NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY,

timely notified Defendant, ALLIED, of the loss and otherwise performed all conditions precedent

to entitle Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY to

coverage and benefits under said policy of insurance.

        9.     Despite demand for payment, Defendant, ALLIED, has failed and refused to pay

the full benefits necessary to repair Plaintiff NESARALLI ENTERPRISES, INC. d/b/a

SOLOMON’S AUTO BODY’s property, and to repair or replace those items which were

specifically damaged as a result of this loss.

        10.    The subject policy of insurance constitutes a written contract.

        11.    By failing to pay for Plaintiff NESARALLI ENTERPRISES, INC. d/b/a

SOLOMON’S AUTO BODY’s loss, Defendant ALLIED has breached the contract of insurance.




                                             Page 2 of 4
Case 6:20-cv-02028-PGB-EJK Document 1-1 Filed 11/02/20 Page 3 of 4 PageID 10




       12.     Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY

has been damaged as a result of Defendant ALLIED’s breach in the form of insurance proceeds

that have not been paid, interest, costs and attorney’s fees.

       13.     As a result of Defendant ALLIED’s breach of contract, Plaintiff NESARALLI

ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY has been required to retain the services

of the undersigned counsel for the purposes of prosecuting this action and have agreed to pay

counsel a reasonable fee for services.

       14.     Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY

is entitled to recover attorney’s fees and costs under §627.428, Florida Statutes.

       WHEREFORE, Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S

AUTO BODY, hereby requests this Court to enter final judgment in favor of Plaintiff

NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY and against Defendant,

ALLIED INSURANCE COMPANY OF AMERICA, for the full amount of Plaintiff NESARALLI

ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY’s damages for structural damage,

damage to contents, and damages for loss of use, and awarding Plaintiff NESARALLI

ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY, interest, attorney’s fees and costs

pursuant to Florida Statutes §627.428, and whatever other relief the court deems appropriate.

       Plaintiff NESARALLI ENTERPRISES, INC. d/b/a SOLOMON’S AUTO BODY hereby

demands a jury trial on all issues triable.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed with the Florida Courts E-Filing Portal System this 24th day of June, 2020, and

copies furnished by initial Service of Process.



                                              Page 3 of 4
Case 6:20-cv-02028-PGB-EJK Document 1-1 Filed 11/02/20 Page 4 of 4 PageID 11




                                   /s/ Joseph M. DeFranco
                                   Joseph M. DeFranco, Esquire
                                   Florida Bar No.: 20526
                                   HOGAN & HOGAN, P.A
                                   906 East Michigan Street
                                   Orlando, FL 32806
                                   Tel. 407.422.2188
                                   Fax 407.422.3291
                                   Email Designation:
                                   jdefranco@hoganlegal.com;
                                   wgonzalez@hoganlegal.com;
                                   scunningham@hoganlegal.com
                                   Attorneys for Plaintiff




                                 Page 4 of 4
